2015 UT App 166



               THE UTAH COURT OF APPEALS

                  REEVE & ASSOCIATES, INC.,
          Plaintiff, Appellee, and Cross-appellant,
                               v.
  KYE TANNER; RALPH H. HANSEN; HELEN S. HANSEN; AND NMH
                      ENTERPRISES, LTD,
         Defendants, Appellants, and Cross-appellees.

                             Opinion
                        No. 20130530-CA
                        Filed July 2, 2015

           Second District Court, Ogden Department
                The Honorable W. Brent West
                        No. 090904695

          David B. Stevenson and Elizabeth A. Knudsen,
          Attorneys for Appellants and Cross-appellees
           Richard H. Reeve, Attorney for Appellee and
                         Cross-appellant

 JUDGE JOHN A. PEARCE authored this Opinion, in which JUDGES
      GREGORY K. ORME and KATE A. TOOMEY concurred.

PEARCE, Judge:

¶1     The owners of real property contracted to sell their land
to a developer with a plan to create a residential subdivision.
The developer retained a third-party contractor to undertake the
tasks necessary for the project to receive county approval. While
the contractor was completing its work, the developer’s
financiers got cold feet. The developer then sought a reduction in
the price of the land to appease them. During this time, the
developer failed to pay the contractor, but the contractor
continued working on the project, in apparent hope that the
landowners and developer would reach an agreement. The
financiers eventually backed out, the land sale fell through, and
                 Reeve & Associates, Inc. v. Tanner


the project ground to a halt. The contractor then filed two
mechanics’ liens on the real property, seeking payment from the
landowners for the completed work. After a bench trial, the
district court ruled (1) that the liens were invalid because the
contractor had worked only for the developer, who was not an
agent of the landowners, and (2) that the contractor’s unjust-
enrichment claim failed because the contractor had not shown
the value of the benefit conferred. The district court also denied
the landowners’ claim for attorney fees after determining that,
while the liens were invalid, they were neither brought in bad
faith nor abusive.

¶2     Despite largely prevailing at trial, the landowners appeal.
They contend that they defeated the lien and were therefore
statutorily entitled to an award of attorney fees. They also
contend that the unjust-enrichment claim should have failed on
more grounds than those the district court found. The contractor
cross-appeals, arguing that the liens were valid because the
landowners consented to or authorized the work the contractor
performed. We reverse in part and affirm in part and remand the
case to the district court to calculate and award attorney fees.


                         BACKGROUND

¶3     Helen and Ralph Hansen (Landowners) own parcels of
land in Weber County via a revocable trust.1 In 2006, a real estate
developer (Developer) approached Landowners with a proposal
to buy the land and turn it into a residential subdivision. In 2007,
Landowners and Developer entered into a real estate purchase
contract (the REPC). As part of that deal, Landowners would
keep three lots in the subdivision for themselves. Shortly
thereafter, Developer sought bids from contractors to test the


1. The parties’ briefs do not distinguish between the trust and
the Hansens, nor does such a distinction appear relevant for the
purposes of this appeal.




20130530-CA                     2                2015 UT App 166
                Reeve & Associates, Inc. v. Tanner


soil, plan the subdivision, and obtain the proper permitting from
the county. After selecting a bid from Reeve & Associates, Inc.
(Contractor) to perform this work, Developer gave Contractor a
$4,000 retainer.

¶4     By September 2007, Contractor was working on the
project. That month, Landowners met with Contractor to discuss
the test holes that needed to be dug. Landowners and Contractor
also discussed several of Landowners’ requests for the lots they
would keep. In October, Weber County approved the
preliminary plans for the subdivision. Throughout the winter,
Contractor continued the preparatory work and permitting
processes.

¶5     The deadline for closing the transaction expired on March
10, 2008. In May 2008, Landowners and Developer agreed to
extend the REPC closing deadline to June 13, 2008. This deadline
also expired without the deal closing.

¶6     Throughout this time, Contractor continued working on
the project and sent monthly invoices to Developer, all of which
went unpaid. In February 2009, Contractor submitted plat
revisions and construction plans to Weber County for final
approval. By May 2009, after Developer failed to meet certain
bond requirements, Contractor realized the project was dead. In
June 2009, Weber County informed Landowners that the plat-
approval recommendation had expired and that, if the project
were to proceed, a new application process would have to begin
essentially from scratch.

¶7     Contractor filed two mechanics’ liens on the property,
totaling $71,105.97 plus interest and fees.2 Contractor filed a
complaint, seeking to foreclose on those liens and asserting an
unjust-enrichment claim. The complaint sought the same


2. It is unclear from the parties’ briefing why Contractor filed
two liens, rather than a single lien for the total amount.




20130530-CA                    3                2015 UT App 166
                 Reeve & Associates, Inc. v. Tanner


amount, but at trial, Contractor stated that the correct amount
owed was $59,891.88 plus interest and fees. Contractor
attempted to explain this discrepancy by noting that it had not
originally applied the $4,000 retainer to the amount owed. As the
district court noted, ‚How application of the $4,000 retainer fee
resulted in a reduction of approximately $11,000 is unclear.‛

¶8     The district court held a bench trial on the lien-foreclosure
and unjust-enrichment claims. The court found that Developer
had not acted as Landowners’ agent in his dealings with
Contractor and that, as a result, Contractor had performed work
only for Developer. The court concluded that the mechanics’
liens claim therefore failed. The court also denied Landowners’
request for attorney fees. With respect to the unjust-enrichment
claim, the court found that Contractor had conferred a benefit on
Landowners and that Landowners had inequitably retained that
benefit. However, because there was no reliable testimony of the
amount of the benefit conferred, the court was ‚unable to award
the damages requested.‛ After the decision was issued,
Landowners filed a motion asking the court to amend the
judgment, seeking an award of attorney fees. The district court
denied that motion.


                              ISSUES

¶9    First, Landowners contend that the district court erred in
denying their request for an award of attorney fees, because the
relevant statute mandated such an award. Second, Landowners
contend that the district court erred by finding that the filing of
the mechanics’ liens was not abusive.

¶10 Third, Landowners contend that the district court erred
by finding that Contractor had conferred a benefit on them and
that they inequitably retained it. Fourth, Landowners contend
that the district court erred by failing to find that the mechanics’
liens were untimely filed. Fifth, Landowners contend that the
district court’s ‚findings of fact on several material issues are



20130530-CA                     4                2015 UT App 166
                 Reeve & Associates, Inc. v. Tanner


against the weight of the evidence, clearly erroneous, and must
be corrected.‛

¶11 Contractor cross-appeals, contending that the district
court erred in determining that the mechanics’ liens statute
required Developer to be Landowners’ agent in order for
Contractor to lien Landowners’ property.


                            ANALYSIS

                    I. The Attorney Fee Statute

¶12 Landowners contend that the district court applied the
wrong standard for determining whether they were entitled to
an award of attorney fees. They assert that under the correct
standard, an award was mandatory.

¶13 Utah Code section 38-1-18 (the Attorney Fee Statute)
provided that, subject to two restrictions not pertinent here, ‚in
any action brought to enforce any lien under *the mechanics’
liens] chapter the successful party shall be entitled to recover a
reasonable attorneys’ fee.‛ Utah Code Ann. § 38-1-18(1)
(LexisNexis 2010) (emphasis added).3 The district court denied
Landowners’ request for attorney fees, reasoning, ‚As there was
not a valid mechanic’s lien in this case, *Landowners+ cannot
now seek to apply [the Attorney Fee Statute+.‛

¶14 We review a district court’s interpretation of a statute for
correctness and its factual findings for clear error. Town of Leeds
v. Prisbrey, 2008 UT 11, ¶ 5, 179 P.3d 757. When interpreting a
statute, we look first to its plain language. Salt Lake City v. Miles,
2014 UT 47, ¶ 13, 342 P.3d 212. The plain language of the
Attorney Fee Statute does not distinguish between successful


3. Utah Code section 38-1-18 has since been renumbered. See
Utah Code Ann. § 38-1a-708 (LexisNexis 2014).




20130530-CA                      5                2015 UT App 166
                 Reeve & Associates, Inc. v. Tanner


and unsuccessful lien-enforcement actions. The Utah Supreme
Court has recognized that the Attorney Fee Statute cuts both
ways, simultaneously enabling rightful lienors to recover
without bearing the costs of litigation and ‚discouraging abuse
of the lien process by creating a strong disincentive for a would-
be litigant to wrongly inflict a mechanic’s lien.‛ A.K. & R.
Whipple Plumbing and Heating v. Guy, 2004 UT 47, ¶ 24, 94 P.3d
270. Specifically, ‚a mechanic’s lien plaintiff who is not
successful must pay the defendant’s attorney fees.‛ Id. In short,
the Attorney Fee Statute’s use of the phrase ‚any action brought
to enforce any lien‛ contemplates actions that are ultimately
unsuccessful due to the invalidity of the mechanics’ lien at issue.
We therefore conclude that the district court erred in ruling that
the absence of a valid mechanics’ lien precluded an award of
attorney fees under that statute.

¶15 Contractor responds by asserting that, in the district
court, Landowners sought relief only in the form of statutory
damages under Utah Code section 38-1-25 (the Abusive Lien
Statute). See Utah Code Ann. § 38-1-25 (LexisNexis 2010) (current
version at Utah Code Ann. § 38-1a-308 (LexisNexis 2014)).
Contractor argues that ‚*Landowners+ attempt on appeal to
change their claim and focus on [the Attorney Fee Statute]—a
statutory remedy that was only mentioned in passing at the
trial.‛ Contractor urges that Landowners ‚should not be allowed
to argue for a remedy that was not at issue at trial.‛ This is
essentially a preservation claim. Under our preservation rule,
issues that are not raised at trial in such a way as to give the
district court an opportunity to address them are generally
deemed waived on appeal. Wohnoutka v. Kelley, 2014 UT App
154, ¶ 3, 330 P.3d 762.

¶16 Here, however, Landowners raised the issue below, and
the district court explicitly addressed the Attorney Fee Statute
claim. The district court’s order notes that, at trial, Landowners
‚argued for fees and costs under both Utah Code Annotated
§§ 38-1-18 and 38-1-25,‛ i.e., the Attorney Fee Statute and the
Abusive Lien Statute. Moreover, the district court referred to the



20130530-CA                     6                2015 UT App 166
                 Reeve & Associates, Inc. v. Tanner


Attorney Fee Statute in its ruling: ‚As there was not a valid
mechanic’s lien in this case, *Landowners+ cannot now seek to
apply the statute for an award of attorneys’ fees.‛ (Emphasis added.)
Contractor urges us to read this as a reference to the Abusive
Lien Statute. But the district court considered in a separate part
of the ruling whether statutory damages could be awarded
under the Abusive Lien Statute. It therefore appears that the
quoted portion of the order constituted the district court’s ruling
on the Attorney Fee Statute claim. This is reinforced by the
district court’s subsequent order, clarifying that ‚the
*Landowners’+ basis for requesting relief *was+ two sections of
the Utah Code Annotated, namely sections 38-1-18 and 38-1-25.‛
We therefore conclude that the issue of whether the Attorney Fee
Statute applied was properly preserved for appeal.

¶17 Contractor next contends that the district court had the
discretion to decline to award attorney fees, that the district
court did so, and that the court acted within its discretion. In its
order denying an award of attorney fees and statutory damages,
the district court ruled that Landowners were not the successful
party:

       [Landowners were] not the prevailing party. The
       Court determined [Landowners] prevailed on a
       legal technicality, but lost on the equity of the case.
       [Landowners] also lost on the issue of the abusive
       lien. Based on the facts and equities presented, the
       Court has determined that [Landowners] were not
       the prevailing party.

¶18 Contractor argues that this ruling was within the district
court’s discretion under the ‚flexible and reasoned approach‛ to
attorney fee awards that the Utah Supreme Court has extended
from contract to statutory-lien cases. See Whipple Plumbing, 2004
UT 47, ¶¶ 16–26 (citing Mountain States Broadcasting Co. v. Neale,
783 P.2d 551, 557 (Utah Ct. App. 1989)).




20130530-CA                      7                2015 UT App 166
                 Reeve & Associates, Inc. v. Tanner


¶19 In Whipple Plumbing, a homeowner hired Aspen
Construction to coordinate construction projects on several of his
properties. Id. ¶ 2. Aspen hired Whipple to perform some of the
tasks. Id. A dispute arose between Aspen and Whipple, and
Aspen refused to pay Whipple. Id. Whipple then placed a
mechanics’ lien for $30,641.35 on one of the homeowner’s
properties. Id. ¶¶ 2–3. Aspen counterclaimed, alleging that it had
been damaged by Whipple’s deficient work to the tune of
$25,000. Id. ¶ 3. The district court ‚calculat*ed+ the consequences
of the parties’ respective wins and losses on their competing
claims‛ and ‚awarded a net judgment to Aspen in the amount of
$527.‛ Id. Nevertheless, the district court determined that Aspen
was not a ‚successful party‛ and thus not entitled to an award of
attorney fees under the Attorney Fee Statute. Id. ¶ 4. The Utah
Supreme Court affirmed, noting the magnitude of the competing
claims and the fact that Whipple and Aspen each enjoyed only
partial success on the mechanics’ lien issue before concluding
that ‚*t+he mere fact that, once the dust had settled, Aspen
walked away with a net judgment of $527, does not convince us
that Aspen was the ‘successful party’‛ under the Attorney Fee
Statute. Id. ¶ 30. However, while a district court has discretion to
determine whether a party is ‚successful‛ under the ‚flexible
and reasoned approach‛ formulated by this court in Mountain
States Broadcasting, and adopted by the Utah Supreme Court in
Whipple Plumbing, that discretion is not unfettered. ‚This
approach requires not only consideration of the significance of
the net judgment in the case, but also looking at the amounts
actually sought and then balancing them proportionally with
what was recovered.‛ Id. ¶ 26. Whipple Plumbing balanced the
amount a subcontractor recovered under a valid lien against the
amount a contractor recovered pursuant to a counterclaim. Id.
¶ 3. The Utah Supreme Court held that receiving a net judgment
for $527 after counterclaiming for $25,000 did not make Aspen a
‚successful party.‛ Id. ¶ 30.

¶20 Here, in contrast, there is no indication that the district
court weighed the amount sought by Contractor (either
$71,105.97 or $59,891.88) against the amount actually recovered


20130530-CA                     8                2015 UT App 166
                Reeve & Associates, Inc. v. Tanner


(nothing). See Stonecreek Landscaping, LLC v. Bell, 2008 UT App
144U, para. 7 (explaining that, under the ‚flexible and reasoned
approach‛ the district court must consider, at a minimum, the
significance of the net judgment in the case and the amounts
actually sought and recovered). Indeed, the case currently before
us centers not on the amount recovered by each side but on the
validity of the underlying liens. Landowners sought to have the
two mechanics’ liens encumbering their property declared
invalid. They achieved that goal fully. Contractor, on the other
hand sought to enforce the liens only to have the liens declared
entirely invalid. We conclude that, at least with respect to the
issue of the validity of the mechanics’ liens, Landowners are the
successful party under the ‚flexible and reasoned approach.‛

¶21 The Attorney Fee Statute’s use of the word ‚shall‛
mandates an award of attorney fees to the prevailing party in
any mechanics’ lien action, including actions in which the lien is
found invalid. See Utah Code Ann. § 38-1-18 (LexisNexis 2010).
Landowners preserved a claim in the district court for such an
award. To the extent that the district court determined that they
were not the prevailing party, such a determination was an
abuse of its discretion. Accordingly, we remand to the district
court to calculate the reasonable amount of the attorney fees
Landowners incurred in staving off the mechanics’ lien claim
and to award that amount to them, pursuant to the Attorney Fee
Statute.

                  II. The Abusive Lien Statute

¶22 Landowners also contend that the district court erred by
concluding that the mechanics’ liens were not abusive and
therefore did not entitle them to an award of statutory damages
under the Abusive Lien Statute. They argue that the evidence
did not support the district court’s finding that Contractor had a
good-faith belief that it was entitled to liens in the amounts
sought.




20130530-CA                     9                2015 UT App 166
                Reeve & Associates, Inc. v. Tanner


¶23 The Abusive Lien Statute criminalizes the intentional
filing of ‚a claim of lien against any property containing a
greater demand than the sum due to be recorded or filed‛ with
the intent to cloud title, to use the lien to mulct an amount
greater than that actually owed, or to procure an unjustified
advantage. See Utah Code Ann. § 38-1-25(1) (LexisNexis 2010);
id. § 38-1a-308(1) (LexisNexis 2014). It also provides that an
abusive lienor is liable to the property owner for statutory
damages. See id. § 38-1-25(2) (LexisNexis 2010); id. § 38-1a-
308(2)(b) (LexisNexis 2014).

¶24 We will only disturb a district court’s findings of fact if
they are ‚against the clear weight of the evidence, or if *we+
otherwise reach[] a definite and firm conviction that a mistake
has been made.‛ Western Capital & Sec., Inc. v. Knudsvig, 768 P.2d
989, 991 (Utah Ct. App. 1989) (citation and internal quotation
marks omitted). A district court’s findings of fact ‚are clearly
erroneous if the appellant can show that they are without
adequate evidentiary foundation.‛ Id.

¶25 Here, the district court was ‚not convinced that
*Contractor’s+ actions were abusive.‛ It found that Contractor
‚was acting under a good faith belief that [it was] entitled to a
mechanics’ lien in the amount sought.‛ On appeal, Landowners
assert that Contractor ‚knew [it] sought more than was actually
due.‛ The only evidence Landowners identify on this point is the
fact that the filed liens totaled $71,105.97 while one of
Contractor’s employees testified that the amount due was only
$59,891.88. Although the district court did not understand how
Contractor arrived at the incorrect amount, it found that after
litigation began, Contractor ‚realized that [its] request was for
too much money, and [it] adjusted [its] demands to reflect a
more accurate amount of the sum owing.‛ This finding is at least
somewhat supported by Contractor’s explanation to the district
court that Contractor had misapplied the $4,000 retainer in its
original lien amount calculations.




20130530-CA                    10               2015 UT App 166
                 Reeve & Associates, Inc. v. Tanner


¶26 There is simply no evidence in the record that Contractor
inflated the amount of the lien with the intent to cloud title, to
extract more from Landowners than was due, or to procure an
unjustified advantage. See Utah Code Ann. § 38-1-25. We cannot
agree with Landowners that the mere existence of a discrepancy
between the lien amounts and the amount allegedly due renders
the court’s finding of good faith ‚without adequate evidentiary
foundation.‛ See Western Capital, 768 P.2d at 991. Indeed, the
only evidence Landowners cite is no more likely to prove bad
faith than it is to prove good faith marred by bad math skills.
Where the evidence is susceptible to two equally plausible
interpretations, we cannot say that the district court’s election to
believe one of those interpretations over the other is ‚against the
clear weight of the evidence.‛ See id. (citation and internal
quotation marks omitted). And we are not convinced, let alone
firmly or definitely, that a mistake has been made here. See id.
We do not disturb the district court’s findings that the overage
was a good-faith mistake. Consequently, we see no error in the
district court’s denial of an award under the Abusive Lien
Statute.

                  III. Unjust-Enrichment Claim

¶27 Landowners contend that the district court’s ‚dismissal of
*Contractor’s+ cause of action for unjust enrichment was correct,
but the articulated reasons are insufficient.‛ The district court
found that Contractor had conferred a benefit on Landowners
and that Landowners’ retention of that benefit was inequitable
but also that Contractor had failed to prove the amount of that
benefit. The district court therefore determined that it was
‚unable to award the damages requested.‛ Landowners argue
that the district court’s findings—that Contractor had conferred
a benefit on them and that they had inequitably retained it—
were clearly erroneous.

¶28 Although Landowners extensively analyze these claims,
they do not explain how the allegedly erroneous findings affect




20130530-CA                     11               2015 UT App 166
                 Reeve & Associates, Inc. v. Tanner


their substantial rights. After all, the claim they argue should
have been dismissed was dismissed.

¶29 ‚The court at every stage of the proceeding must
disregard any error or defect in the proceeding which does not
affect the substantial rights of the parties.‛ Utah R. Civ. P. 61. To
succeed on appeal, appellants must show that an error occurred
and that the error somehow affected their substantial rights. See
Wardell v. Jerman, 423 P.2d 485, 487 (Utah 1967) (affirming after
explaining that the appellant failed to show an error whose
absence would have resulted in a ‚reasonable likelihood that
there would have been a contrary result‛); Hales v. Peterson, 360
P.2d 822, 825 (Utah 1961) (‚*T+he judgment should not be
disturbed unless it is shown that there is error which is
substantial and prejudicial in the sense that it appears there is a
reasonable likelihood that the result would have been different
in the absence of such error . . . .‛); see also ProMax Dev. Corp. v.
Mattson, 943 P.2d 247, 256 (Utah Ct. App. 1997) (‚*A+n appellant
must show not only that an error occurred, but [also] that it was
substantial and prejudicial in that the appellant was deprived in
some manner of a full and fair consideration of the disputed
issues.‛ (citation and internal quotation marks omitted)).
Carrying this burden is particularly important where, as here,
the appellant prevailed on the primary issue at trial yet seeks
appellate review with an eye toward securing the same legal
result on different grounds.

¶30 Here, Landowners do not assert that the result would
have differed in the absence of the alleged errors. Nor do they
explain how the alleged errors affected their substantial rights.
Accordingly, we decline to further address this contention. See
Utah R. Civ. P. 61.

                    IV. Lien-Timeliness Claim

¶31 Landowners further contend that the district court erred
by failing to enter findings regarding the timeliness of the
mechanics’ liens notices. Landowners argue that Contractor



20130530-CA                     12               2015 UT App 166
                  Reeve & Associates, Inc. v. Tanner


failed to file the liens within 180 days of completing the
preparatory work. The liens were filed on May 8, 2009.
Contractor points to trial evidence that it had performed fifty-
seven hours of work in the 90 days prior to May 8, 2009. It also
refers to the plat it submitted to the county on February 24, 2009.
Landowners dismiss these pieces of evidence as ‚trivialities‛
and claim that their alleged ignorance of this preparatory work
at the time it was performed precludes the use of that work to
toll the 180-day period. Regardless of the merits of this claim,
Landowners do not even attempt to explain how the district
court’s alleged failure to enter findings regarding timeliness
affected their substantial rights, especially in light of the fact that
the district court ultimately found the liens invalid for other
reasons. See supra ¶ 29. Thus, we do not further address this
contention.

                 V. Miscellaneous Findings of Fact

¶32 Landowners contend that the district court’s ‚findings of
fact on several material issues are against the clear weight of the
evidence, clearly erroneous, and must be corrected.‛ Specifically,
they argue that the existence of conflicting evidence relating to
four findings renders the evidence supporting those findings
insufficient.4 But the existence of a conflict in the evidence does



4. Landowners do not explain the import of the disputed
findings. The district court found that Developer had set up a
conference call with Landowners and Contractor, despite
Landowners’ testimony that they were not aware Contractor
was on the line. The district court also found that one of the
landowners attended a county planning commission meeting
despite his testimony that he did not. The district court found
that Contractor dug a test well on Landowners’ property despite
a claim that the well was on a neighbor’s property. And based
on Contractor’s testimony, the district court found that
Landowners had participated in discussions with Contractor.
                                                  (continued…)


20130530-CA                      13                2015 UT App 166
                 Reeve & Associates, Inc. v. Tanner


not render the totality of the evidence insufficient to support a
finding. State v. Black, 2015 UT App 30, ¶ 19, 344 P.3d 644.
Rather, it is the role of the factfinder to examine and resolve such
conflicts. Id. Here, the district court functioned as the factfinder,
and it was therefore proper for the court to resolve those
conflicts. In any event, Landowners do not explain the
significance of the four findings of fact or how they impact any
of the district court’s legal rulings. Nor do Landowners claim
that the court would have reached a different result in the
absence of the alleged errors. See supra ¶ 29. We therefore decline
to address this contention.

                  VI. Contractor’s Cross-Appeal

¶33 Contractor cross-appeals, contending that the district
court clearly erred by finding that Developer was not
Landowners’ agent or authorized representative and by finding
that Landowners did not authorize Contractor’s work directly.
Contractor further contends that the court erred by determining
that the law required an agency relationship between Developer
and Landowners in order for Landowners to be subject to a lien
for work Developer requested. We review a district court’s
interpretation of a statute for correctness and its factual findings
for clear error. Town of Leeds v. Prisbrey, 2008 UT 11, ¶ 5, 179 P.3d
757.

A.     The District Court’s Findings

¶34 Contractor asserts that the district court made two clearly
erroneous findings: first, that Developer was not Landowners’
agent or other authorized representative and, second, that
Landowners did not directly authorize Contractor’s work. A
district court’s ‚findings of fact are clearly erroneous if the


(…continued)
Landowners assert that this evidence is insufficient but do not go
so far as to claim that they did not participate in the discussions.




20130530-CA                     14               2015 UT App 166
                Reeve & Associates, Inc. v. Tanner


appellant can show that they are without adequate evidentiary
foundation.‛ Western Capital & Sec., Inc. v. Knudsvig, 768 P.2d
989, 991 (Utah Ct. App. 1989). We will only disturb those
findings of fact if they are ‚against the clear weight of the
evidence, or if [we] otherwise reach[] a definite and firm
conviction that a mistake has been made.‛ Id. (citation and
internal quotation marks omitted). Logically, to show that a
factual finding is against the clear weight of the evidence, an
appellant must candidly recount all of the evidence supporting
the finding and explain why it is outweighed by the competing
evidence. See Dillon v. Southern Mgmt. Corp. Ret. Trust, 2014 UT
14, ¶ 59, 326 P.3d 656; State v. Mitchell, 2013 UT App 289, ¶ 31,
318 P.3d 238 (‚Formal briefing requirements aside, an argument
that does not fully acknowledge the evidence supporting a
finding of fact has little chance, as a matter of logic, of
demonstrating that the finding lacked adequate factual
support.‛ (citation and internal quotation marks omitted)).

¶35 Here, Contractor fails to identify the evidence supporting
the district court’s finding that Developer was not acting as an
agent or other authorized representative. For example, the court
considered subdivision applications listing the owners as
Developer and Contractor, rather than Landowners. Similarly,
Contractor does not mention the evidence supporting the district
court’s finding that Landowners had not directly authorized
Contractor’s work, such as the facts that Developer had to grant
permission for Contractor to communicate with Landowners
and that Contractor had to seek Developer’s approval to
undertake any modifications requested by Landowners. Instead,
Contractor merely highlights and reargues the evidence it
presented at trial. But the factfinder—the district court—already
weighed Contractor’s evidence and found it wanting. Without
recounting and addressing the evidence the district court found
persuasive, Contractor cannot demonstrate that the evidence
relied upon by the district court was inadequate or clearly
outweighed by competing evidence. We therefore reject
Contractor’s claim that the district court’s findings were clearly
erroneous.


20130530-CA                    15               2015 UT App 166
                 Reeve & Associates, Inc. v. Tanner


B.     The District Court’s Conclusions of Law

¶36 Contractor also contends that the district court
erroneously read the law to require an agency relationship
between Developer and Landowners before Landowners’
property could be subject to a lien for work requested by
Developer. ‚We review a district court’s interpretation of a
statute for correctness.‛ H.U.F. v. W.P.W., 2009 UT 10, ¶ 19, 203
P.3d 943.

¶37 Utah Code section 38-1-3 provided that ‚all persons
performing [qualifying work] shall have a lien upon the
property upon or concerning which they have rendered
service . . . whether at the instance of the owner or any other
person acting by his authority as agent, contractor, or
otherwise.‛ See Utah Code Ann. § 38-1-3 (LexisNexis 2010)
(current version at id. § 38-1a-301 (LexisNexis 2014)). Contractor
asserts that the district court erroneously determined that ‚in
order for *Contractor’s+ lien claim to be valid, *Developer+ had to
be an express ‘agent’ of *Landowners+.‛ Contractor points us to a
case in which the Utah Supreme Court noted that ‚the interest of
the vendor cannot be subjected to mechanic’s liens unless the
vendor consents either through ratification or by giving the
vendee implied or express authority to bind him.‛ See Burton
Walker Lumber Co. v. Howard, 66 P.2d 134, 136 (Utah 1937).
Contractor urges us to hold that Developer fell within the
statutory category of ‚or otherwise‛ because such a reading
would comport with Burton Walker.

¶38 We note that under a plain reading of the statute anyone
falling into the category of ‚or otherwise‛ under Utah Code
section 38-1-3 must still satisfy the requirement of ‚acting by *the
owner’s+ authority.‛ See Utah Code Ann. § 38-1-3 (LexisNexis
2010). But here, the district court found that Developer was not
acting under Landowners’ authority. We have explained that
Contractor has failed to demonstrate clear error in that finding.
See supra ¶¶ 34–35. As a result, Contractor cannot show that
Developer qualifies as a person ‚acting by *an owner’s+



20130530-CA                     16               2015 UT App 166
                Reeve & Associates, Inc. v. Tanner


authority‛ whether that be as an ‚agent, contractor, or
otherwise.‛ See Utah Code Ann. § 38-1-3. Additionally, because
Contractor has not shown that the district court clearly erred in
finding that Landowners did not authorize Contractor’s work,
we cannot conclude that the district court erred in determining
that Contractor’s work was not performed ‚at the instance of the
owner.‛ See id.

                  VII. Attorney Fees on Appeal

¶39 Landowners contend that they are entitled to an award of
their attorney fees incurred on appeal. The general rule is that
when a party who received attorney fees below prevails on
appeal, that party is also entitled to fees reasonably incurred on
appeal. See Valcarce v. Fitzgerald, 961 P.2d 305, 319 (Utah 1998).
Here, Landowners did not receive attorney fees below.
However, we have determined that the district court erred in not
awarding attorney fees to Landowners under the Attorney Fee
Statute. Landowners will therefore receive an award of attorney
fees incurred below and have prevailed on this issue on appeal.
Accordingly, they are entitled to an award of the attorney fees
incurred on appeal, insofar as allocable to the mechanics’ lien
issue. See Holladay v. Storey, 2013 UT App 158, ¶¶ 49–50, 307 P.3d
584; see also Gardner v. Madsen, 949 P.2d 785, 792 (Utah Ct. App.
1997) (remanding for an award of attorney fees ‚for the issues
upon which plaintiff has prevailed on appeal‛). Specifically, we
award Landowners their attorney fees incurred on appeal
relating to the issues discussed in Parts I and VI but deny any
attorney fees incurred on appeal for the issues discussed in Parts
II, III, IV, and V.


                         CONCLUSION

¶40 We affirm the district court’s finding that Developer was
not Landowners’ agent or other authorized representative. We
reverse the district court’s denial of attorney fees to Landowners
under the Attorney Fee Statute but affirm the denial of statutory



20130530-CA                    17               2015 UT App 166
                Reeve & Associates, Inc. v. Tanner


damages under the Abusive Lien Statute. We decline to address
the numerous issues Landowners prevailed upon at trial yet
nevertheless elected to raise on appeal. We remand to the district
court to calculate and enter an award to Landowners of the
attorney fees they reasonably incurred below. We direct the
district court on remand to calculate and enter an award to
Landowners of the attorney fees they reasonably incurred on
appeal relating to the mechanics’ lien issue on which they
prevailed.




20130530-CA                    18               2015 UT App 166